Citation Nr: 1409668	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-04 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left calf muscle disability, to include muscle tear and muscle atrophy and weakness.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

[The matter of whether the amount of attorney fees from past-due benefits calculated at $936.96 was proper will be addressed in a separate Board decision.]


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from October 1998 to July 2007. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The RO characterized the psychiatric disability on appeal as PTSD.  However, given the Veteran's statements to VA and the evidence submitted, the Board finds that the claim encompasses any acquired psychiatric disability, and has recharacterized it accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Subsequent to the most recent adjudication of the Veteran's claims in an October 2010 statement of the case, additional evidence, including VA medical records, were associated with the claims file.  However, such records are not pertinent to the claim adversely decided herein.  See 38 C.F.R. §§ 19.31(b), 19.37(a), 20.1304(c).

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" and Veterans Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

The issues of service connection for a left knee disability and an acquired psychiatric disability, to include PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO.



FINDINGS OF FACT

1.  The Veteran's left calf muscle atrophy and weakness were incurred in service.

2.  The Veteran has not had a hearing loss disability for VA purposes in either ear at any time since his July 24, 2007, separation from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left calf muscle atrophy and weakness have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 
 
Left calf muscle disability

Service treatment records dated from May 2003 to March 2007, including the February 2007 report of separation from service, reflect atrophy and weakness of the left calf muscle, gastroc/soleus complex, noted to be consistent with disuse secondary to pain due to an Achilles tendon injury.  Left calf atrophy was further noted in November 2007 and December 2007 VA treatment records.  On September 2012 VA examination, the diagnosis was left calf muscle atrophy and weakness.

Resolving reasonable doubt in the Veteran's favor, the Board finds that left calf muscle atrophy and weakness were incurred in service.  Accordingly, service connection for left calf muscle atrophy and weakness must be granted.

Hearing loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2013).

Audiological testing results from January, February, April, and May 2007, as well as those from an October 2010 VA examination, are of record.  None of these tests demonstrate auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz to be 40 decibels or greater, the thresholds for at least three of these frequencies to be 26 decibels or greater, or speech recognition scores using the Maryland CNC Test to be less than 94 percent for either ear.  Neither the Veteran nor his attorney has identified any additional audiological test results that might show otherwise.

Thus, while the Veteran might perceive some diminished hearing, the evidence reflects that he has not had a hearing loss disability for VA purposes in either ear at any time since his July 24, 2007, separation from service.  Therefore, there can be no valid service connection claim for hearing loss.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

Accordingly, service connection for hearing loss must be denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in January 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.   See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  Also, the Veteran was provided a VA examination of his claimed hearing loss in October 2010.  This examination and its associated report were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise.  38 C.F.R. § 3.159(c)(4) (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for left calf muscle atrophy and weakness is granted.

Service connection for hearing loss is denied.


REMAND

Service treatment records reflect some treatment for complaints of knee pain and a diagnosis in April 2007 of patellofemoral dysfunction.  Also, at the time of his February 2007 separation examination, the Veteran reported left knee pain with limitation of motion.  However, the post-service medical record, including November and December 2007 VA treatment records and a September 2010 VA examination report, provide somewhat conflicting evidence of whether the Veteran has any current knee disability or what the nature of any such disability might be.  The Veteran has been receiving ongoing VA treatment and, in a July 2011 statement, asserted that he would be receiving magnetic resonance imaging (MRI) results of his left leg on July 18, 2011.  However, no such MRI results are of record and, to the extent that they might relate to a current knee disability, they are pertinent to the Veteran's service connection claim.

Also, while service treatment records do not reflect treatment for any psychiatric problems, at the time of his February 2007 separation examination, the Veteran reported depression, trouble sleeping, and that lately that he felt excessively worried and anxious to the point of feeling sick.  VA treatment records beginning in November 2007 reflect psychiatric treatment, primarily related to addiction problems and related depression, including hospitalization in November 2007.  Subsequent VA mental health treatment records, including in June 2010 and December 2010, reflect diagnoses of depression versus substance-induced mood disorder, and depressive disorder, rule out substance-induced mood disorder.  Furthermore, written statements from the Veteran and his friend, R.D., assert that his depression symptoms began during service.  

Given the inconsistent diagnoses and unresolved question of whether and how any current psychiatric disability might be related to service, the Veteran should be provided a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA MRI results for the Veteran's left leg dated in June or July 2011, and all outstanding VA medical records related to the Veteran's left knee and claimed psychiatric disability from the Oklahoma VA Medical Center, dated from July 2011 to the present.  All records and/or responses received should be associated with the claims file.  

2.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any acquired psychiatric disability.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine whether the Veteran has a psychiatric disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability began during, was caused by, or is otherwise related to service.

A complete rationale for all opinions must be provided.

3.  After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his attorney, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


